



Exhibit 10.49


AGREEMENT AND GENERAL RELEASE


In consideration of the promises contained herein, Bally Gaming, Inc. (“Bally”)
and Scientific Games Corporation (“Scientific Games” and together with Bally the
“Company”) and Kathryn Lever (“you”), agree that:


WHEREAS, you have been employed pursuant to an employment agreement effective as
of May 5, 2011, as amended May 13, 2014, November 25, 2013, and June 19, 2014;
and


WHEREAS, you and the Company wish to resolve all matters related to your
employment with the Company, on the terms and conditions expressed in this
Agreement and General Release (“Agreement”).


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:


1.Last Day of Employment. You and the Company agree that you shall step down
from your position as General Counsel effective July 31, 2015 (the “Transition
Date”), after which you shall provide transition services, and your employment
with, and all positions that you may hold as an employee, officer and/or
director of the Company or its affiliates, and, except as noted in this
Agreement, including but not limited to Section 14 of this Agreement, all
agreements you have with the Company or its affiliates shall terminate,
effective as of 11:59 pm PDT on August 31, 2015 (the “Separation Date”).


2.    Payments; Benefits


1.
Severance Benefits. In return for your signing this Agreement and complying with
the promises made by you in this Agreement, the Company will provide you with
the following severance benefits (the “Severance Benefits”) described below in
subsections (i)-(iv). You acknowledge and agree that the Severance Benefits are
separate from and in addition to what you are already entitled to receive from
the Company. Furthermore, if you are rehired by the Company or hired by any
affiliate of the Company, all Severance Benefits will terminate as of the
commencement date of such employment. The Severance Benefits are:



(i)
a cash severance amount of Seven Hundred Eighty-Seven Thousand Five Hundred U.S.
Dollars (USD$787,500), which is equal to twelve (12) months of your current base
salary plus your target bonus of 75 percent of your base salary, less required
and/or authorized deductions and withholdings, as severance pay (the “Severance
Pay”), payable in bi-weekly installments and on the Company’s regular pay days
and in accordance with the Company’s


1

--------------------------------------------------------------------------------



payroll practices (“Bi-weekly Payments”). The Bi-weekly Payments shall commence
with the first full payroll period after the Separation Date provided that no
payment shall be made to you prior to the Effective Date (as defined in Section
15(b) of this Agreement) and shall take into account any delay required to
comply with Code Section 409A;
(ii)
no later than March 15, 2016, in lieu of any annual bonus for Fiscal Year 2015,
payment of a lump sum amount equal to (i) the annual bonus (if any) that would
have been payable to you for Fiscal Year 2015 pursuant to that certain 2015 MICP
Cash Bonus Plan Participation Memo, dated June 12, 2015, had you remained in
employment with the Company through December 31, 2015, multiplied by (ii) a
fraction, the numerator of which is the number of days you were employed in
2015, and the denominator of which is 365 (subject to applicable withholdings);

(iii)
if you choose to elect continuation coverage by properly and timely electing
COBRA coverage under and pursuant to COBRA, 29 U.S.C. § 1161 et seq., the
Company will pay the employer and employee shares of the COBRA premiums (based
on your current coverage elections) for twelve (12) months commencing on the
first full month following the Separation Date. After twelve (12) months, you
will be responsible for paying the entire COBRA premium. You will receive
information on your opportunity to elect COBRA coverage under separate cover.
Notwithstanding the foregoing, if the payment by the Company of such COBRA
premium payments will subject or expose the Company to taxes or penalties, you
and the Company shall enter into a substitute arrangement pursuant to which the
Company will not be subjected or exposed to taxes or penalties and you will be
provided with payments or benefits with an equivalent economic value, after tax.

(iv)
you will be offered a career transition program for up to three (3) month(s)
commencing with the Effective Date. The terms of such program will be determined
by the Company and separately provided to you.

(v)
in addition to all other payments set forth in this Section 2(a), a consulting
payment in the amount of Fifteen Thousand Dollars ($15,000), less required
and/or authorized deductions and withholdings, to be paid within 30 days after
the Effective Date.



(b)
Additional Obligations. Additionally, the Company acknowledges the following
obligations to you:



(i)
Effective on the Separation Date, 14,247 shares of Scientific Games’ Restricted
Stock Units (the “Merger Equity”) awarded to you pursuant to that certain
Amended and Restated Bally Technologies, Inc. 2010 Long Term Incentive Plan
Notice of Restricted Stock Unit


2

--------------------------------------------------------------------------------



Award and Restricted Stock Unit Agreement, dated November 19, 2014 (the “2014
BYI Grant”), will accelerate and vest pursuant to the terms of the Agreement and
Plan of Merger between Scientific Games, Scientific Games Nevada, Inc.,
Scientific Games International, Inc. and Bally Technologies, Inc.; provided,
however, the actual number of shares of Merger Equity vested may be less if
taxes are withheld at the time the Merger Equity vests.
(ii)
Continued vesting for 12 months after the Separation Date of (1) 7,124 shares of
Scientific Games’ Restricted Stock Units under the 2014 BYI Grant, and (2) 5,480
shares of Scientific Games’ Restricted Stock Units and the option to acquire
10,936 shares of Scientific Games shares of Class A common stock awarded under
the 10the April 27, 2015 Equity Award Notice made pursuant to that certain
Equity Award to Key Employee Agreement, Scientific Games Corporation 2003
Incentive Compensation Plan as Amended and Restated June 11, 2014.

(iii)
The Company shall pay you your regular base salary, accrued and unpaid up to and
including the Separation Date pursuant to applicable law, less required and/or
authorized deductions and withholdings, and payable in accordance with Company’s
regular payroll practices.

(iv)
The Company shall pay you the any accrued and unused vacation time as of the
Separation Date pursuant to applicable law and payable in accordance with the
Company’s standard payroll practice.

(v)
The Company agrees to reimburse you for all reasonable and necessary
out-of-pocket business related expenses you incurred prior to the Separation
Date, provided that you shall submit reasonable documentation of such expenses
prior to the Effective Date and in accordance with the applicable Company
policy.

(vi)
Following the Separation Date, you shall be entitled to any amount arising from
your participation in, or benefits under, any employee benefit plans, programs
or arrangements that become payable as a result of your separation from the
Company, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements and pursuant
to applicable law.



(c)
No Other Benefits. Except as provided in this Agreement, you shall not be
entitled to receive any other payment, benefit or other form of compensation as
a result of your employment or the termination thereof.



(d)
Tax Withholding. All payments made by the Company to you hereunder except for
COBRA payments, expense reimbursements and expenses incurred by the Company
pursuant to Section 2(a)( v), if any, shall be subject to all applicable
withholding deductions.



3.    No Severance Benefits Unless You Sign this Agreement and Do Not Revoke It.
You understand and agree that you will not receive any of the Severance Benefits

3

--------------------------------------------------------------------------------



specified in Section 2(a) above unless: (a) you sign and do not revoke or
rescind this Agreement within the time period specified below, and (b) you
fulfill all of the promises contained herein.


4.    General Release of Claims. In consideration for the Severance Benefits
specified in Section 2(a) above, which you acknowledge are not otherwise owed to
you, you understand and agree that you are knowingly and voluntarily releasing,
waiving and forever discharging, to the fullest extent permitted by law, on your
own behalf and on behalf of your agents, assignees, attorneys, heirs, executors,
administrators and anyone else claiming by or through you (collectively referred
to as the “Releasors”):
Bally and Scientific Games and their affiliates, subsidiaries and members,
predecessors, successors or assigns, and any of its or their past or present
parents, affiliates, subsidiaries and members, predecessors, successors or
assigns; and any of its or their past or present shareholders; and any of its or
their past or present directors, executives, members, officers, insurers,
attorneys, employees, consultants, agents, both individually and in their
business capacities, and employee benefits plans and trustees, fiduciaries, and
administrators of those plans (collectively referred to as the “Released
Parties”),
of and from any and all claims under local, state or federal law, whether known
or unknown, asserted and unasserted, that you and/or the other Releasors have or
may have against Released Parties as of the day you sign this Agreement,
including but not limited to all matters relating to or in any way arising out
of any aspect of your employment with the Company, separation from employment
with the Company, or your treatment by the Company while in the Company’s
employ, all claims under any applicable law, and all other claims, charges,
complaints, liens, demands, causes of action, obligations, damages (including
punitive or exemplary damages), liabilities or the like (including without
limitation attorneys’ fees and costs) (collectively “Claims”), including but not
limited to all Claims for:
(a)
salary and other wages, including, but not limited to, overtime if applicable,
incentive compensation and other bonuses, severance pay, paid time off, or any
benefits under the Employee Retirement Income Security Act of 1974, as amended
or any other applicable local, state or federal law;

(b)
discrimination, harassment or retaliation based upon race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
status, pregnancy or any pregnancy related disability, family status, leave of
absence (including but not limited to the Family Medical Leave Act or any other
federal, state or local leave laws), handicap (including but not limited to The
Rehabilitation Act of 1973), medical condition or disability, or any other
characteristic covered by law under Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Americans with Disabilities Act,
as amended, Sections 1981 through 1988 of the Civil Rights Act of 1866, and any
other federal, state, or local law prohibiting discrimination in employment, the
Worker Adjustment and Retraining


4

--------------------------------------------------------------------------------



Notification Act, or any other federal, state or local law concerning plant
shutdowns, mass layoffs, reductions in force or other business restructuring;
(c)
discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;

(d)
breach of implied or express contract (whether written or oral), breach of
promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant of
good faith and fair dealing, including without limitation breach of any express
or implied covenants of any employment agreement that may be applicable to you;

(e)
defamation, negligence, infliction of emotional distress, violation of public
policy, wrongful or constructive discharge, or any employment-related tort
recognized under any applicable local, state, or federal law;

(f)
any violation of any Fair Employment Practices Act, Equal Rights Act; Civil
Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages Act; or
any comparable federal, state or local law;

(g)
any violation of the Immigration Reform and Control Act, or any comparable
federal, state or local law;

(h)
any violation of the Fair Credit Reporting Act, or any comparable federal, state
or local law;

(i)
any violation of the Family and Medical Leave Act;

(j)
any violation of the Nevada Fair Employment Practices Act (Nev. Rev. Stat.
§613.310 et seq.), any Nevada wage and hour law (Nev. Rev. Stat. §608.016 et
seq.), or any comparable federal, state or local law and any violation of any
comparable statute, regulation, or law of any country or nation;

(k)
costs, fees, or other expenses, including attorneys’ fees; and

(l)
any other claim, charge, complaint, lien, demand, cause of action, obligation,
damages, liabilities or the like of any kind whatsoever, whether under U.S. law
or the law of another nation, including, without limitation, any claim that this
Agreement was induced or resulted from any fraud or misrepresentation by
Company.



Excluded from the release set forth in this Section 4 are: (i) any Claims or
rights to enforce this Agreement against the Company, (ii) Claims arising after
the date you sign this Agreement, and (iii) any Claims that you cannot lawfully
release. Notwithstanding anything to the contrary contained herein, including in
Section 5 below, also excluded from the release set forth in this Section 4 is
your right to file a charge with an administrative agency (including the Equal
Employment Opportunity Commission and the National Labor Relations Board)

5

--------------------------------------------------------------------------------



or participate in any agency investigation. You are, however, to the extent
allowed by law, waiving your right to recover money or other damages in
connection with any such charge or investigation. You are also, to the extent
allowed by law, waiving your right to recover money in connection with a charge
filed by any other individual or by the Equal Employment Opportunity Commission,
National Labor Relations Board or any other federal, state or local agency.


5.    Additional Agreements by Employee.


(a)
BY SIGNING THIS AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS
(KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS DESCRIBED ABOVE
IN SECTION 4. You agree that the release set forth above will bar all claims or
demands of every kind, known or unknown, referred to above in Section 4 and
further agree that no non-governmental person, organization or other entity
acting on your behalf has in the past or will in the future file any lawsuit,
arbitration or proceeding asserting any claim that is waived or released under
this Agreement. If you break this promise and file a lawsuit, arbitration or
other proceeding asserting any Claim waived in this Agreement, (i) you will pay
for all costs, including reasonable attorneys’ fees, incurred by the Released
Parties in defending against such Claim (unless such Claim is a charge with the
Equal Employment Opportunity Commission or the National Labor Relations Board);
(ii) you give up any right to individual damages in connection with any
administrative, arbitration or court proceeding with respect to your employment
with and/or termination from employment with the Company, including damages,
reinstatement or attorneys' fees; and (iii) if you are awarded money damages,
you will assign to the Released Parties your right and interest to all such
money damages. If any claim is not subject to release, to the extent permitted
by law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Company or any other Released Party is a party. Furthermore, if you are made a
member of a class or collective action in any proceeding without your prior
knowledge or consent, you agree to take reasonable steps without incurring
unreasonable expense, to opt out of the class or collective action at the first
opportunity. Notwithstanding the foregoing, this Section 5 does not limit your
right to challenge the validity of this Agreement in a legal proceeding under
the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to
claims under the ADEA. This Section also is not intended to and shall not limit
the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any payments made to you by the
Company should this Agreement be found to be invalid as to the release of claims
under the ADEA.




6

--------------------------------------------------------------------------------



(b)
You agree that you shall not solicit, encourage, assist or participate (directly
or indirectly) in bringing any Claims or actions against any of the Released
Parties by other current or former employees, officers or third parties, except
as compelled by subpoena or other court order or legal process, and only after
providing the Company with prior notice of any such subpoena, order or legal
process and an opportunity to timely contest such process. Notwithstanding the
foregoing, nothing in this Agreement shall preclude you from making truthful
statements that are required by applicable law, regulation or legal process.



(c)
You represent and warrant that you have not filed any administrative, judicial
or other form of complaint or initiated any claim, charge, complaint or formal
legal proceeding, nor are you a party to any such claim, against any of the
Released Parties, and that you will not make such a filing at any time hereafter
based on any events or omissions occurring prior to the date of execution of
this Agreement. You understand and agree that this Agreement will be pleaded as
a full and complete defense to any action, suit or proceeding which is or may be
instituted, prosecuted or maintained by you, your agents, assignees, attorneys,
heirs, executors, administrators and anyone else claiming by or through you.



(d)
You agree that you will reasonably cooperate with the Company, its parents,
subsidiaries or affiliates with respect to matters or issues which took place or
arose during your tenure with the Company, specifically including, without
limitation, any attorney retained by any of them, in connection with any pending
or future internal investigation or judicial, administrative or regulatory
matter, proceeding or investigation. The parties acknowledge and agree that such
reasonable cooperation may include, but shall not be limited to, your making
yourself available for meetings, interviews, depositions, statements, testimony
or the signing of affidavits, and providing to the Company any documents or
information in your possession or under your control relating to any such
internal investigation or judicial, administrative or regulatory matter,
proceeding or or investigation, provided that any such meetings, interviews,
depositions, statements or testimony do not unduly interfere with your work
schedule, or other post-Company duties or require extensive time or travel
commitments. The Company shall reimburse you promptly after you submit receipts
or other documents reasonably acceptable to the Company for your actual
out-of-pocket expenses reasonably incurred and approved by the Company in
connection with your performance under this subpart (d); provided, however,
without limiting the provisions of any statutory or other contractual
indemnification obligations owed to you, you shall not be entitled to any
expense reimbursement for time spent testifying or otherwise cooperating in any
matter in which you are a defendant in the proceeding or a named subject or
target of the litigation, regulatory matter or investigation. You represent and
warrant that you have and will accurately, completely and truthfully disclose to
the Company any and all materials and information requested in connection with
any pending or future internal


7

--------------------------------------------------------------------------------



investigation or judicial, administrative or regulatory matter, proceeding or
investigation involving conduct in which you were involved or had knowledge in
connection with your employment with the Company.
 
(e)
You agree to cooperate with Company and take all necessary steps to effectuate
this Agreement, each of its terms and the intent of the parties.



6.    Affirmations. In signing this Agreement, you are affirming that:


(a)
Other than as described in Section 2 of this Agreement, you have been paid
and/or have received all compensation, wages, bonuses, commissions, overtime
and/or benefits to which you may be entitled. You affirm that you have been
granted or not been denied any leave to which you were entitled under the Family
and Medical Leave Act or related state or local leave or disability
accommodation laws;



(b)
Other than as described in Section 2 of this Agreement, you are not eligible to
receive payments or benefits under any other Company and/or other Released
Party’s severance pay policy, plan, practice or arrangement;



(c)
You have no known workplace injuries or occupational diseases;



(d)
You have not complained of and you are not aware of any fraudulent activity or
any act(s) which would form the basis of a claim of fraudulent or illegal
activity by the Company or any other Released Party that you have not reported
to the Company in writing. You also affirm that you have not been retaliated
against for reporting any allegations of wrongdoing by any Released Party,
including any allegations of corporate fraud. Both parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or to
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, you agree that if such an
administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies;



(e)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin, or any other classification protected by law;


(f)
On or about the Separation Date, or within a reasonable time thereafter, if
requested, you will provide a separate affirmation, if applicable, that the
Company provided you with timely and adequate notice of your right to continue
group insurance benefits under COBRA (unless such notice was not required to be
given because, on the day before termination, you did not receive group health
insurance benefits through the Company and thus are not a qualified beneficiary
within the meaning of COBRA);


8

--------------------------------------------------------------------------------





(g)
You acknowledge and agree that if you breach the provisions of this Agreement
(including, but not limited to, Sections 7, 9 and 10), that the Company will
have the right to seek an appropriate remedy against you, which may include, but
not be limited to, injunctive relief, the return of the Severance Benefits,
other monetary damages, and the payment of the Company’s attorneys’ fees.
Additionally, if you breach this Agreement, Company shall have the right,
without waiving any other remedies in law or equity, to cease any further
payments of the Severance Benefits. Notwithstanding such cessation of payments,
all of your obligations hereunder shall be continuing and enforceable including
but not limited to your release of claims, and the Company shall be entitled to
pursue all remedies against you available at law or in equity for such breach;
and



7.    Non-Disparagement. You agree not to defame, disparage or demean the
Released Parties (whether orally or in writing) in any manner whatsoever. You
also agree not to encourage any other person to make any statement disparaging
the Released Parties in any manner whatsoever. Notwithstanding the foregoing,
nothing in this Agreement shall preclude you from making truthful statements
that are required by applicable law, regulation or legal process. Company will
instruct its executive officers not to make any disparaging, defamatory or
demeaning comments about you (whether orally or in writing) and as of this
Transition Date shall not reference you in any press release or other public
document other than as required to comply with applicable law, regulation or
legal process and at all times in compliance with this Agreement.


8.    Confidentiality. Each party agrees that it shall keep the terms of this
Agreement confidential and will not make any private statement, press release or
public statement, or communicate or otherwise disclose to any employee of the
Company (past, present or future) or to a member of the general public, the
negotiations leading to, or the terms, amounts or facts of or underlying this
Agreement, except as may be required by law or compulsory process; provided,
however, that each party may disclose the terms of this Agreement to persons
required to effectuate the Agreement, and you may disclose the terms to your
immediate family, attorneys, and accountants or other financial advisors so long
as they agree to abide by the foregoing confidentiality restriction.


9.    Return of Property. You agree that no later than your last day of
employment with the Company, you will return any and all property, including all
copies or duplicates thereof, belonging to the Company, including but not
limited to keys, key cards, security cards, identification badges, records,
papers, files, blueprints, documents, equipment, computer equipment and
software, computer disks, thumb drives, documents, supplies, customer or client
lists and customer or client information, “Confidential Information” (as defined
below) and all copies thereof and any other Company property under your control.
Notwithstanding the above, the Company agrees that you may keep the EliteBook
360 Computer, the iPhone handset, including assigned phone number, that were
provided to you by the Company, and that the Company will provide to you in
readily available format an electronic copy of all contacts stored in your
Microsoft Outlook contact database.



9

--------------------------------------------------------------------------------



10.    Non-Disclosure of Confidential Information; Non-Competition and
Non-Solicitation.


(a)
“Confidential Information” shall mean any and all proprietary and confidential
data or information belonging to the Company which is of tangible or intangible
value to Company and is not public information or is not generally known or
available to Company’s competitors but is known only to Company and its
employees, independent contractors or agents to whom it must be confided in
order to apply it to the uses intended. Assuming the foregoing criteria are met,
Confidential Information includes, without limitation, information with respect
to the operations, customers, customer lists, products, proposals, marketing
strategy and services of Company and its affiliates and further includes, but is
not limited to: (i) formulas, research and development techniques, processes,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects; (ii) information about
costs, profits, markets, sales, contracts, lists of actual or potential
customers and distributors, and information contained in proposals that are
under development or have been made to actual or potential customers; (iii)
business, marketing, strategic plans, know-how, including without limitation the
unique manner in which the Company conducts its business; (iv) forecasts,
unpublished financial information, budgets, projections, and customer
identities, characteristics and agreements; and (v) employee personnel files and
compensation information. Nothing herein shall be interpreted as a limitation or
restriction on the provisions of the trade secrets laws or any legal rights or
remedies granted thereunder.



(b)
You acknowledge that as a result of your activities as an employee of the
Company, you had access to the Confidential Information which you acknowledge as
information that Company has legitimate interests in protecting and keeping
confidential. In recognition of Company’s need to protect its legitimate
business interests, you hereby covenant and agree that you will treat and regard
each item constituting Confidential Information as strictly confidential and
wholly owned by Company and will not, without the prior written consent of
Company, for any reason, in any fashion, either directly or indirectly,
communicate to any third party, use, sell, lend, distribute, license, give,
show, disclose, reproduce, copy or misappropriate, or permit any of your agents
to do any of the above with respect to all or any part of the Confidential
Information or any physical embodiments thereof, and may in no event take any
action causing, or fail to take action necessary in order to prevent, any
Confidential Information disclosed to you or developed by you to lose its
character or cease to qualify as Confidential Information, except as required by
judicial and governmental action and as permitted hereunder.




10

--------------------------------------------------------------------------------



(c)
You acknowledge the highly competitive nature of the Company’s business and that
access to the Company’s Confidential Information rendered you special and unique
within the Company’s industries. In addition to the protection of Confidential
Information covered in Sections 10(a) and (b), the provisions set forth in
Sections 10(c)-(h) are necessary in order to protect the goodwill of the Company
and the relationships developed by the Company with employees, customers and
suppliers. In consideration of the amounts that shall hereafter be paid to you
pursuant to this Agreement, you agree that for twelve (12) months following the
Transition Date(the “Covered Time”), unless you receive written approval from
the CEO of the Company, you, alone or with others, will not, directly or
indirectly, on behalf of a Competing Business (defined below), perform job
duties of the type conducted, authorized, offered, or provided by you within two
(2) years prior to the Separation Date. You acknowledge that Company has gaming
and lottery customers in almost every state in the United States as well as the
District of Columbia and Puerto Rico and you have global responsibilities.
Therefore, this restriction covers anywhere you provided services to the Company
during your employment. For purposes of this Section 10(c), “Competing Business”
shall mean any business or operations that competes with the Company: (i) (A)
related to design, development, manufacturing, production, sales, leasing,
licensing, provisioning, operational or management activities (as the case may
be) related to the (1) lottery industry, (2) land-based gaming industry, (3)
interactive gaming industry, and (4) social gaming industry; or (B) in which the
Company was within the previous 12 months engaged or in which the Company, to
your knowledge, currently contemplates engaging in during the next 12 months,
(ii) in which you were engaged or involved on behalf of the Company or with
respect to which you have obtained proprietary or confidential information with
respect to the Company’s business; and (iii) which were conducted anywhere in
the United States or in any other geographic area in which such business was
conducted or the Company contemplates conducting such business. Notwithstanding
the foregoing, it is understood and agreed that you may have a beneficial
ownership of not more than one (1) percent of the outstanding shares of a
corporation with capital stock listed on any national or regional securities
exchange or quoted in the daily listing of over-the-counter market securities
and in which you do not undertake a management, operational, or advisory role.



i.
In further consideration of the amounts that may hereafter be paid to you
pursuant to this Agreement, you agree that, during, the Covered Time, unless you
receive written approval from the CEO, you shall not, directly or indirectly:
(i) solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to terminate his, her, or its relationship with
the Company; (ii) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to become employees, agents,
consultants or representatives of any other person or entity; or (iii) solicit
or attempt to induce any customer, vendor or distributor


11

--------------------------------------------------------------------------------



of the Company to curtail or cancel any business with the Company. Sections (i)
and (ii) are limited to employees, agents, consultants and representatives with
whom you had material contact for the purpose of performing your job duties or
about whom you obtained Confidential Information during your employment. Section
(iii) is limited to customers, vendors and distributors with whom you had
material contact for the purpose of performing your job duties, or about whom
you obtained confidential information during your employment.


ii.
During the Covered Time, you agree that upon the earlier of your (i) negotiating
with any Competitor (as defined below) concerning the possible employment of you
by the Competitor during the Covered Time, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or (iii)
becoming employed by a Competitor during the Covered Time, you will provide
copies of Section 10 of this Agreement to the Competitor. You further agree that
the Company may provide notice to a Competitor of your obligations under Section
10 of this Agreement. For purposes of this Agreement, “Competitor” shall mean
any person or entity (other than the Company, its subsidiaries or affiliates)
that engages, directly or indirectly, in the United States or any other
geographic area in any Competing Business.



(f)
Despite the restrictions in this Section 10, you acknowledge that you are not
precluded from meaningful opportunities for employment where your skills can be
utilized gainfully and you acknowledge that the consideration provided under
this Agreement is sufficient to justify such restrictions. In consideration
thereof and in light of your education, skills and abilities, you agree that you
will not assert in any forum that such restrictions prevent you from earning a
living.



(g)
In the event that a court of competent jurisdiction or arbitrator(s), as the
case may be, determine that the provisions of Sections 10(c)-(h) are
unenforceable for any reason, the parties acknowledge and agree that the court
or arbitrator(s) is expressly empowered to reform any provision of Sections
10(c)-(h) so as to make them enforceable.



(h)
For purposes of this Section 10, references to the “Company” shall include the
Company and each subsidiary and/or affiliate of the Company (and each of their
respective joint ventures and equity method investees).



(i)
You acknowledge and agree that, by virtue of your position with the Company,
services and access to and use of Confidential Information, any violation by you
of any of the undertakings contained in this Section 10 may cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law. Accordingly, you agree and consent to the entry of an injunction
or other equitable relief by a court of competent jurisdiction restraining any
violation or threatened violation of any


12

--------------------------------------------------------------------------------



undertaking contained in this Section 10. You waive posting of any bond
otherwise necessary to secure such injunction or other equitable relief. Rights
and remedies provided for in this Section 10 are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law.


11.    Enforcement and Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions and except as prohibited by law.


(a)
Any dispute, controversy or claim not resolved by the parties arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration and administered in accordance with the Rules of the American
Arbitration Association. Venue for the conduct of the arbitration shall be Las
Vegas, Nevada, except that, at the direction of the arbitral tribunal or with
the consent of the parties, particular hearings in aid of such arbitration may
be held in other places. The arbitral tribunal shall render its reasoned award
on any claims and counterclaims within six months after the filing of a demand
for arbitration. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any Court having jurisdiction there. The parties expressly agree as a
term of their agreement to arbitrate that the factual findings of the arbitral
tribunal shall be final absent manifest or material error and rulings on
questions of law or mixed questions of fact and law shall be reviewed under the
“clearly erroneous” standard of review and not under a “manifest disregard of
the law” or other standard, notwithstanding federal, state, commonwealth
decisional or other law concerning such standard to the contrary.



(b)
The remedies expressly provided in this Agreement for breach thereof by the
Company or you shall constitute the sole and exclusive remedies to the aggrieved
party, and all other remedies which might be otherwise available under the law
of any jurisdiction are hereby waived by both Company and you, except the
Company’s right to enforce the “Confidentiality,” “Return of Property” and
“Non-Disclosure of Confidential Information; Non-Competition and
Non-Solicitation” provisions of this Agreement for which the Company
specifically reserves and you specifically acknowledge the right of the Company
to enforce by all legal and equitable remedies available, including specific
performance and injunction. Should any provision of this Agreement, excluding
the general release in Section 4 above, be declared illegal or unenforceable and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.



EMPLOYEE INITIALS:_______COMPANY INITIALS: ________

13

--------------------------------------------------------------------------------





12.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by any of the
Released Parties of any liability, wrongdoing, or unlawful conduct of any kind,
and the Released Parties do specifically deny, any violation of any local,
state, federal, or other law, whether regulatory, common or statutory.
Additionally, this Agreement, its existence or its terms will not be admissible
in any proceeding other than a proceeding to enforce the terms of this
Agreement.


13.    Amendment. You understand and agree that this Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement.


14.    Entire Agreement; Waiver. You understand and agree that this Agreement
sets forth the entire agreement between you and the Company concerning the
subject matter herein, and that it fully supersedes any prior rights or
obligation of the Company to you and/or of you to the Company including but not
limited to rights and obligations set forth in any offer letter (including the
Offer Letter and the First Amendment to the Employment Offer Letter), contract
of employment or employment agreement, including any amendments thereto, , as
well as any agreements between you and the Company, other than any agreements
relating to inventions and intellectual property, the provisions of which you
acknowledge are designed to survive the termination of your employment with
Company. You acknowledge and affirm that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to accept this Agreement, except for those that are set forth
in this Agreement. One or more waivers of a breach of any covenant, term or
provision of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.


15.    Right to Consider, Rescind and Revoke Acceptance. This Agreement is
intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the Age Discrimination in Employment Act.
In signing this Agreement, you understand and agree that:


(a)
You are specifically advised to consult with an attorney of your own choosing
before you sign this Agreement, as it waives and releases rights you have or may
have under federal, state and local law, including but not limited to the Age
Discrimination in Employment Act. You acknowledge that you will bear all
expenses incurred by you in the negotiation and preparation of this Agreement,
and the Company will bear all fees incurred by it.



(b)
You will have up to twenty-one (21) calendar days from the date the Company
provides you this Agreement which you acknowledge to have been on August 18,
2015 to decide whether to accept and sign this Agreement. In the event you do
sign this Agreement, you may revoke or rescind your acceptance within seven (7)
calendar days of signing it, and it will not become effective


14

--------------------------------------------------------------------------------



or enforceable until the eighth (8th) day after you sign it (the “Effective
Date”). In order to effectively revoke or rescind your acceptance, the
revocation or rescission must be in writing and postmarked within the seven (7)
calendar day period, and properly addressed to:


Scientific Games Corporation
6650 S. El Camino Road
Las Vegas, NV 89118            
Attention: Gary Melampy


You acknowledge that if you do not accept this Agreement in the manner described
above, it will be withdrawn and of no effect. You acknowledge and agree that, if
you revoke your acceptance of this Agreement, you shall receive none of the
Severance Benefits provided hereunder and this Agreement shall be null and void,
having have no further force or effect, and that said Agreement will not be
admissible as evidence in any judicial, administrative or arbitral proceeding or
trial. You further acknowledge that if the Agreement is not revoked in the time
period set forth above, you shall have forever waived your right to revoke this
Agreement, and it shall thereafter have full force and effect as of the
Effective Date.


(c)
Any and all questions regarding the terms of this Agreement have been asked and
answered to your complete satisfaction.



(d)
You acknowledge that the consideration provided for hereunder is in addition to
anything of value to which you already are entitled and the consideration
provided for herein is good and valuable.



(e)
You are entering into this Agreement voluntarily, of your own free will, and
without any coercion or undue influence of any kind or type whatsoever.



(f)
Any modifications of or revisions to this Agreement do not re-start the
consideration period, described in paragraph (b) of this Section 15.



(g)
You understand that the releases contained in this Agreement do not extend to
any rights or claims that you have under the Age Discrimination in Employment
Act that first arise after execution of this Agreement.



16.    409A. This Agreement and the payments made pursuant to this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) as short-term deferrals or under the two times
separation pay exception and shall be interpreted, construed and administered in
accordance therewith. For purposes of Section 409A, each installment payment, if
applicable, provided under this Agreement shall be treated as a separate
payment. To the extent any portion of any payment hereunder is not exempt from
the application of Code Section 409A is may be subject to a six month delay in
payment if and to the extent required under Code Section 409A. Notwithstanding
the foregoing, the Company makes no representations that the payments

15

--------------------------------------------------------------------------------



or benefits provided under this Agreement comply with Section 409A and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the you as a
result of this Agreement failing to comply with Section 409A. It is possible
that payments, including the Severance Pay, may straddle two tax years and the
Company takes no responsibility and you acknowledge and release the Company from
all responsibility with respect to same and represent and warrant to the Company
that you have, in the course of receiving professional advice under this
Agreement, received advice regarding Section 409A.


17.     Resignation of Director and Officer Positions. As of the Separation
Date, you hereby resign your position as an officer and/or director of all of
the Company’s subsidiaries. Such resignation shall not be considered or
otherwise deemed a resignation of your employment from the Company. You will
execute and deliver to the Company any requested resignation letters documenting
your resignation from such positions.


18.    Miscellaneous. This Agreement may be signed in counterparts, both of
which shall be deemed an original, but both of which, taken together shall
constitute the same instrument. A signature made on a faxed or electronically
mailed copy of the Agreement or a signature transmitted by facsimile or
electronic mail shall have the same effect as the original signature. The
section headings used in this Agreement are intended solely for convenience of
reference and shall not in any manner amplify, limit, modify or otherwise be
used in the interpretation of any of the provisions hereof. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
personal representatives, agents, attorneys, executors, administrators, heirs,
successors and assigns.


[Signatures appear on the following page.]



16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:


BALLY GAMING, INC.


By:    /s/ Gary L. Melampy            Date: 8/28/15
Name: Gary L. Melampy
Title: CHRO


SCIENTIFIC GAMES CORPORATION




By:    /s/ Gary L. Melampy            Date: 8/28/15
Name: Gary L. Melampy
Title: CHRO
                    
I have decided to accept this Agreement and General Release, to fulfill the
promises I have made, and to receive the Severance Benefits described in Section
2(a) above. I hereby freely and voluntarily assent to all the terms and
conditions in this Agreement and General Release. I understand that this
Agreement and General Release will become a binding agreement between the
Company and me as of the 8th day after I sign it, and I am signing this
Agreement and General Release as my own free act with the full intent of
releasing the Released Parties from all Claims, as described in Section 4 above,
including but not limited to those under the Age Discrimination in Employment
Act (ADEA).






/s/ Katheryn Lever                    Date: 8/27/15            
KATHRYN LEVER





17